Opinion op- the Court by
Judge Turner
Affirming.
In the case of Violet v. Purdy, &c., in an opinion this day rendered by Judge Nunn the precise question involved in this appeal is determined. The two appeals are from the same court, and the deed construed in that opinion is a companion one to the deed involved herein, having been made by the same grantor, at the same time, and in each case made by him to his grandchildren. For the reasons given therein the appellee, Banister, took a defeasible fee under the deed from his grandfather, which upon the death of the grandfather ripened into a fee simple; and, therefore, he had a good title to the land involved and appellant should be required to accept the- deed tendered therefor.
Judgment affirmed.